Citation Nr: 1641905	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-09 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee disability with degenerative arthritis and limitation of flexion.

2.  Entitlement to a compensable evaluation for left knee disability with degenerative arthritis and limitation of extension.

3.  Entitlement to an evaluation in excess of 10 percent for right knee disability with degenerative arthritis and painful motion.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During this appeal, the record shows that VA afforded the Veteran VA examinations of his knees in April 2012 and October 2015.  However, the examinations are inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the reports of examination do not reflect the necessary testing or findings.  The Board notes that the recent 2015 VA examination report was prepared using a Disability Benefits Questionnaire (DBQ), but this DBQ did not include a "Section V - Pain," which would have provided the required information.  Although the examiner indicated that there is "pain with weight bearing," clinical findings do not show testing for pain on both active and passive motion, in weight bearing and nonweight bearing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records and associate these with the claims file.

2.  Thereafter, the Veteran should be scheduled for a VA examination of his knees to ascertain the severity of his right and left knee disabilities using the most recent Disability Benefits Questionnaire for the Knee and Lower Leg Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

3.  Thereafter, the AOJ should re-adjudicate the claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

